Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 16, 2015

                                    No. 04-13-00529-CV

                SCHUHARDT CONSULTING PROFIT SHARING PLAN,
                           Appellant/Cross-Appellee

                                              v.

                      DOUBLE KNOBS MOUNTAIN RANCH, INC.
                              Appellee/Cross-Appellant

                 From the 38th Judicial District Court, Uvalde County, Texas
                           Trial Court No. 2011-09-28311-CV-B
                     Honorable Mickey R. Pennington, Judge Presiding

                                       ORDER
        On December 17, 2014, this court issued its opinion and judgment. On January 5, 2015,
Appellant filed an unopposed first motion for extension of time to file a motion for rehearing
until February 11, 2015. See TEX. R. APP. P. 49.1, 49.8.
       Appellant’s motion for extension of time is GRANTED.           Appellant’s motion for
rehearing is due to be filed with this court by February 11, 2015.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court